Citation Nr: 0409452	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for chondromalacia of the right knee with laxity 
status post medial and lateral meniscectomies and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1990.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C.    

Service connection for chondromalacia of the right knee with 
abnormal laxity and status post medial and lateral 
meniscectomies was granted in a November 1990 rating 
decision.  A 10 percent evaluation was assigned from 
September 20, 1990.  A September 1991 rating decision 
assigned a 20 percent evaluation to the right knee disability 
from September 20, 1990.  The August 2001 rating decision 
assigned a 30 percent disability rating to the right knee 
disability from January 22, 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that on the most recent VA 
examination in April 2001, it was reported that the veteran 
was scheduled for right knee surgery in the summer of 2001 
(although a private orthopedist did not mention this surgery 
in his review of the veteran's history in May 2002).  VA 
treatment records from the VA medical center in Washington, 
D.C. dated from June 1999 to January 2001 are associated with 
the claims folder.  The claims folder does not contain 
treatment records or operation reports from the VA medical 
center in Washington, D.C. dated since January 2001.  VA is 
obligated to seek these records prior to adjudicating the 
appeal.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Because there is evidence of a change in the veteran's 
disability since the last examination in April 2001, another 
examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment and surgery of 
the right knee disability at the VA 
Medical Center in Washington, D.C. since 
January 2001.  

2.  The RO should afford the veteran an 
orthopedic examination to evaluate the 
severity of the veteran's right knee 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review.  The examiner should report all 
current diagnoses.  The examiner should 
report the range of motion in the right 
knee, to include the degree of motion at 
which pain is first exhibited, and 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should assess whether the right 
knee disability is manifested by 
instability or subluxation.  The examiner 
should express an opinion as to whether 
such instability or subluxation is 
slight, moderate, or severe.

3.  Then the RO should readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 30 percent for 
chondromalacia of the right knee with 
laxity status post medial and lateral 
meniscectomies and degenerative joint 
disease.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


